Citation Nr: 0519243	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-21 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for lumbar strain with 
degenerative changes, rated as 20 percent disabling.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
December 1945; June 1949 to October 1952; January 1953 to 
January 1956; and April 1964 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied an increased rating for lumbar strain with 
degenerative changes, currently evaluated as 20 percent 
disabling, effective August 14, 2000.  

On July 6, 2005, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's lumbar strain 
with degenerative changes was manifested by subjective 
complaints of stiffness and pain radiating to legs and knees, 
and functional impairment, and objective findings of 
osteoarthritis with degenerative changes, multi-level 
degenerative disc disease, lumbar spondylosis, no ankylosis, 
multi-level disc collapse, and marked limitation of forward 
motion, no neurological disorders, and no incapacitating 
episodes lasting longer than four days. 

2.  Presently, the veteran's lumbar strain with degenerative 
changes is manifested by subjective complaints of chronic 
stiffness and pain with some pain radiating to legs, and 
functional impairment, and objective findings of multi-level 
degenerative disc disease, facet hypertrophy with probable 
associated spinal stenosis, limitation of motion of the spine 
with slight spasticity in lateral movement, no ankylosis, no 
neurological disorders, and no incapacitating episodes 
lasting longer than four days.



CONCLUSIONS OF LAW

The criteria for a rating of 40 percent, but no higher, for 
lumbar strain with degenerative changes have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003) & 
Diagnostic Codes 5237, 5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a March 2003 VA letter, prior 
to the June 2003 rating decision.  The veteran was notified 
of the evidence necessary to substantiate an increased rating 
claim for lumbar strain with degenerative changes.  The RO 
also notified the veteran of the responsibilities of VA and 
the veteran in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
to VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for him.  In March 2004, the RO also requested the 
veteran to advise VA of any additional evidence he considered 
relevant to his increased rating claim for lumbar strain with 
degenerative changes, so that VA could help by getting that 
evidence.  The veteran was requested to submit any evidence 
in his possession.

The Board notes that the March 2003 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.  Additionally, the veteran 
was provided with an additional 60 days from the date of the 
March 2004 VCAA letter.

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a June 2003 rating decision, the RO denied the 
veteran's increased rating claim for lumbar strain with 
degenerative changes.  Although part of the notice 
requirement had been satisfied by the prior March 2003 
letter, the RO did not provide adequate notice to the veteran 
until March 2004.     

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in March 2004 was not given prior to 
the first AOJ adjudication of the claim, the subsequent VA 
letter corrected any procedural errors.  The notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the appellant has been 
satisfied.

In a June 2003 rating decision, the May 2004 statement of the 
case (SOC), and the March 2005 supplemental statement of the 
case (SSOC), the RO notified the veteran of the laws and 
regulations pertaining to increased ratings, and provided a 
detailed explanation why an increased rating for lumbar 
strain with degenerative changes was not warranted under the 
applicable laws and regulations based on the evidence 
provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records dated from December 2002 to 
January 2003, and from April 2003 to September 2004, and an 
August 2003 private medical record.  The Board finds that 
there are no additional medical treatment records necessary 
to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in May 2003, March 
2004, and January 2005 and the examiners rendered considered 
medical opinions regarding the pertinent issues in this 
matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claim; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of increased ratings is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.



Increased rating for lumbar strain with degenerative changes

The RO originally granted service connection for a back 
condition in August 1979 and assigned a noncompensable 
rating, effective April 24, 1979.  In June 1999, the RO 
granted an increased rating of 10 percent.  In December 2000, 
the RO increased the disability rating to 20 percent, 
effective August 14, 2000, and re-characterized the 
disability as lumbar strain with degenerative changes.

On January 10, 2003, the veteran filed an increased rating 
claim for lumbar strain with degenerative changes.  The 
veteran contended that he has recurring spasms and 
experiences various levels of daily pain in his back.  
Specifically, he stated that he has problems doing routine 
tasks, such as getting out of bed, putting on underwear and 
trousers, trimming toenails, picking things up, and other 
things too numerous to list.  He indicated that on a pain 
scale of 1 to 10, he averages a 3 to 5 on any given day and 
has reached a 10 on more days then he cares to remember.  He 
noted that during those periods of debilitating pain he has 
little or no sleep, and special maneuvers are required to 
function, such as rolling out of bed, getting on his knees to 
push up until standing, and while brushing his teeth, hanging 
on the sink, and flexing slightly at the knees so that he can 
center over the bowl.  He also noted that to put on shorts 
and pants, he has to lean against support, and lower the item 
as close to the floor as his back will allow, and then 
gingerly step in.  He stated that the prescribed remedy 
during these spasms is complete bed rest for a week or so 
along with medication.  He noted that medication has provided 
little or no relief.  On his VA Form 9, he stated that his 
back condition is more severe than a 20 percent rating 
warrants because his symptoms continue to get worse.  He 
noted that he has shooting pains radiating down his legs that 
are becoming more frequent, and that extended walking is 
getting more difficult and more painful and that sometimes 
stumbles while walking.  He stated that his orthopedic 
surgeon told him that surgery would not help his condition, 
so he is just getting by as well as he can with oral pain 
medications.  He also stated that he maintains a daily 
routine of back exercises and conditioning to the best of his 
ability.  He noted that this helps somewhat with stiffness 
and pain, but that it is getting more difficult and he would 
hate to think what his physical condition would be if he did 
not do it.    

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's musculoligamentous sprain, lumbosacral sprain 
is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
(DC's) 5295-5292 (2003).  

The Board notes that during the course of this appeal, the 
schedular criteria for evaluation of diseases and injuries of 
the spine were changed effective September 26, 2003.  In the 
May 2004 SOC and the March 2005 SSOC, the veteran was 
provided a copy of the revised criteria and the opportunity 
to submit pertinent evidence and/or argument.  In VAOPGCPREC 
7-2003, the VA General Counsel (GC) held that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the CAFC overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991)(when a statute or 
regulation changes while a case involving the Government and 
a private party is pending, a court must apply whichever 
version of the law is more favorable to the private-party 
litigant.).  The GC concluded that the Karnas rule no longer 
applies in determining whether a statute or regulation 
applies to cases pending when the new provision was enacted 
or issued.  Moreover, when VA adopted the revised rating 
schedule pertaining to the diseases and injuries of the spine 
and published it in the Federal Register, the publication 
clearly stated an effective date of September 26, 2003, and 
because the revised regulations expressly stated an effective 
date and contained no provision for retroactive 
applicability, it is evident that VA intended to apply those 
regulations only as of the effective date.  Accordingly, for 
the period prior to September 26, 2003, only the "old" 
rating criteria may be considered in determining the severity 
of the veteran's lumbar strain with degenerative changes, and 
the Board will consider both provisions for evaluating lumbar 
strain with degenerative changes from September 26, 2003.

Prior to September 26, 2003, DC 5295 provided that 
lumbosacral strain with characteristic pain on motion 
warranted a 10 percent rating.  A 20 percent rating was 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum rating of 40 percent was 
available for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, DC 
5295 (2003).

Limitation of motion of the lumbar spine was evaluated under 
38 C.F.R. § 4.71a, DC 5292 (2003).  Slight limitation 
warranted a 10 percent rating; moderate warranted a 20 
percent rating; and severe warranted 40 percent rating.  The 
words "severe," "moderate," and "slight" are not defined 
in the VA Schedule for Rating Disabilities.  Rather it is the 
Board's responsibility to evaluate all the medical evidence 
and determine the appropriate rating that would compensate 
the veteran for impairment in earning capacity, functional 
impairment, etc. 

Additionally, as the evidence shows a diagnosis of 
degenerative disc disease of the lumbar spine, the Board will 
consider the diagnostic criteria applicable for 
intervertebral disc syndrome.  Intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).


A new rating formula for the spine became effective September 
26, 2003.  The Diagnostic Code for lumbosacral strain was 
changed to DC 5237 and the Diagnostic Code for intervertebral 
disc disease was changed to DC 5243.  See 38 C.F.R. § 4.71a, 
DC's 5237, 5243 (2004).  DC 5292 is no longer used to 
evaluate limitation of motion in the revised criteria.  Under 
the General Rating Formula for Diseases and Injuries of the 
Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004)).

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine, or entire spine is fixed in flexion or extension, and 
the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial subluxation or 
dislocation; or neurological symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

DC 5242 evaluates degenerative arthritis of the spine (see 
also diagnostic code 5003).  

Intervertebral disc syndrome should be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  Under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a 10 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months; a 
20 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
a 40 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
and a 60 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. DC 5243 (2004).  The 
Board notes that the rating criteria for intervertebral disc 
syndrome are essentially unchanged in the revised formula.  

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010.  Degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  DC 5003.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion. These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003. 

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

A December 2002 VA medical record notes a December 13, 2002 
x-ray showing evidence of osteoarthritis with degenerative 
changes in the lumbosacral spine.  The veteran related that 
he has stiffness when he wakes up, which started three months 
ago and is getting worse.  He also stated that up until three 
months ago, he was very physically active.  He noted that he 
lives on the 10th floor of his apartment building and that 
every day he used to do some push-ups and some weight 
lifting, 20 pounds in the morning, but now he is unable to do 
any because of the pain and stiffness.  He noted that has 
tried pain medication but nothing helps.

A January 2003 annual VA examination report shows back pain 
on extension and flexion of the spine and a diagnosis of 
spinal osteoarthritis, not severe enough to need 
intervention.

A May 2003 VA examination report shows complaints of constant 
lower back pain, radiating to both legs and knees on the 
lateral aspect, sometimes sharp to dull and itching and 
aching, with an intensity of 5/10 to 10/10.  The veteran 
indicated that his periods of flare-ups where the intensity 
goes up to 10/10 last for two days and occur once every one 
to two months, with precipitating factors of exertion and 
bending forward.  Alleviating factors are rest and 
medication.  The veteran noted that during the flare-ups, 
there is additional limitation of motion, and that he cannot 
get in the bathtub and has limitation walking and getting out 
of the car.  The veteran denied associated features or 
symptoms such as weight loss, fever, malaise, dizziness, 
visual disturbances, numbness, weakness, urinary complaints, 
or bowel complaints.  He also denied using a cane, crutches, 
walker, or brace for orthosis.  He noted that he can walk up 
to three miles when he does not have the flare-ups of pain.  
He noted that he has unsteadiness, but no falls.  The veteran 
stated that his condition is limiting his mobility because 
when he has pain, it limits walking and driving.

On physical examination, the examiner noted that there is no 
swelling, redness, or tenderness of the spine or muscles.  
The range of motion on active forward flexion was 0-50/90 
degrees.  Passive range of motion on flexion was 0-50/90 
degrees.  On backward extension, the active range of motion 
was 20/35 degrees with pain.  Passive range of motion on 
extension was 20/35 degrees.  The examiner noted that range 
of motion was not affected by pain.  He also noted that the 
veteran had no spinal weakness or tenderness, no ankylosis, 
no scoliosis, and no kyphosis.  His neurological examination 
showed that the veteran had superficial sensation to light 
touch, and that pain and temperature was adequate.  There was 
deep sensation to vibration and sense of position, and 
proprioception was adequate.  On motor examination, there was 
no atrophy.  Muscular tone was adequate, and muscular 
strength was 5/5 in all four extremities symmetrically.  
There were superficial reflexes versus adequate cutaneal, 
abdominal, cremasteric, and plantar.  There was no Babinski.  
Deep tendon reflexes were symmetrical and 2+ in all four 
extremities.  Biceps, triceps, patellar, and Achilles were 
explored and there was no sustained clonus.  Lasegue's sign 
was negative.  

The examiner noted that on the lumbar spine x-ray, there was 
anatomic alignment, without focal osseous lesions.  There was 
moderate multilevel degenerative disc disease, most prominent 
on L4-L5 and L5-S1, with a large osteophyte formation. There 
also were degenerative changes.  The diagnosis was lumbar 
strain, with degenerative changes.

In August 2003, a private treatment report shows that an MRI 
of the lumbar spine revealed a collapse of the L3-4, L4-5, 
and L5-S1 disc.  Lordosis was maintained, and foraminal 
stenosis was not observed.  The impression was lumbar 
spondylosis and collapse of three lumbar discs with low back 
pain.  The physician noted that there was no surgical 
treatment for the back pain, and that the veteran would have 
to live with the pain and the secondary pain of arthritis in 
the back, as well as multi-level disc collapse.

A March 2004 VA examination report shows complaints of 
chronic lumbar pain with stiffness, difficulty bending over, 
and difficulty lifting objects.  The veteran reported that 
the pain is more or less continuous in varying degrees of 
discomfort, predominantly located in the lumbosacral area 
with occasional leg radiation.  There was no distinct 
unilateral sciatica.  The veteran stated that the 
characteristics of the pain vary from a mild ache to a severe 
stabbing pain, with a daily pain level at 4 to 5 and 
occasional flare ups resulting in a level of 9 or 10.  The 
veteran noted that he has not had any severe flare ups since 
January 2004.  He also noted that he generally treats his 
condition with exercise and Tylenol as the occasion requires.  
He reported that his last exacerbation in January 2004 lasted 
3 to 4 days, with no specific precipitating factors.  He also 
reported increased lumbar stiffness during episodes of 
exacerbation.  No neurologic symptoms were noted.  The 
veteran stated that he can walk unaided, and does not use a 
cane or walker.  He used to wear a back brace, but does not 
do so any longer.  He stated that he can walk about 1/2 hour, 
and that repetitive movement and activity actually helps the 
stiffness and pain to some extent.  He has no a history of 
falls, and no direct trauma or surgery.  He stated that he 
occasionally has trouble getting on and off a commode and 
avoids using a bathtub completely, simply because of the 
difficulty of getting up and down.  

On physical examination, the veteran stood erect with slight 
anterior kyphosis of the thoracic spine noted.  Range of 
motion of the lumbar spine was the following:  Forward 
flexion 0 to 40 degrees with pain at the end point; extension 
0 to 10 degrees with pain at the end point; left lateral 
flexion 0 to 20 degrees again with pain at the end point; 
right lateral flexion 0 to 20 degrees with pain at the end 
point; left lateral rotation 0 to 30 degrees with slight 
paraspinal spasticity noted; right lateral rotation 0 to 30 
degrees again with paraspinal spasticity noted.  The veteran 
reported increased pain level and increased stiffness during 
periods of exacerbation, but fortunately stated that these 
are relatively uncommon.  The examiner noted that the 
spasticity does not distort the shape of the spinal column.  
Hip trochanters were equidistant from the floor, and no 
pelvic tilt was noted.  Deep tendon reflexes were 2+ at all 
points tested.  No motor loss or sensory loss was noted.  
There also was no history of vertebral fracture.  
Neurological examination of the lower extremities was 
essentially unremarkable.  It was noted that the veteran had 
not been hospitalized in the last year for back problems, nor 
had he been treated by a physician other than for routine 
medications.  X-ray examination of the lumbar spine revealed 
multi-level degenerative disc disease, most prominent at L4 
through S1 and in the thoracolumbar junction.  There also was 
facet hypertrophy with probable associated spinal stenosis at 
the L4, S1 levels, as well as degenerative changes seen in 
the sacroiliac joints.  

The final diagnosis was degenerative disc and bone disease of 
the lumbar spine and sacroiliac joints.  It was noted that 
symptoms have continued and gradually deteriorated to the 
present day with age.  Residuals manifest as chronic pain of 
varying intensity, loss of range of motion and lumbar 
stiffness with no distinct sciatica signs or symptoms at the 
present time.

A January 2005 VA examination report shows complaints of 
chronic pain in the lumbosacral area, with varying degrees.  
The veteran did not report sciatic radiation.  He did report 
some pain in the hip areas on pressure and degenerative 
arthritis of the sacroiliac joints, with sudden onset of 
spasticity and tightness of the lumbar area.  The veteran 
described pain as kind of a gnawing sensation, which comes 
and goes unpredictably.  He described the intensity as a plus 
5 on a scale of 1 to 10 on the average.  His only current 
treatment was Tylenol as the occasion required and flexion 
exercises to keep the back supple.  He reported flare-ups of 
morning pain following lifting or repeated bending, requiring 
bed rest usually for less than 24 hours with a heating pad to 
alleviate symptoms.  No neurologic symptoms were noted.  It 
was noted that he could walk unaided, but it also was noted 
that he used a cane to assist in balance.  He does not wear a 
brace, and stated that he can walk approximately one mile on 
level ground at his own pace.  He had no history of falls, 
but had mild impairment in activities of daily living, most 
notably getting in and out of the bathtub and on and off the 
commode.  He reported being able to drive, but requires 
frequent stops every hour or two to get out of the vehicle 
and stretch his muscles.

On physical examination, there was no obvious scoliosis 
noted.  There appeared to be slight thoracic kyphosis 
consistent with advancing age.  Range of motion studies 
showed forward flexion 0 to 75 degrees with right paraspinal 
spasticity and sudden pain noted at the end point relieved by 
returning to an extended position.  Extension is 0 to 10 
degrees, again accompanied by severe pain in the right 
paraspinal column; left lateral flexion 0 to 20 degrees, 
again with spasticity in the right paraspinal column; right 
lateral flexion 0 to 30 degrees with no difficulty.  Left 
lateral rotation is 0 to 15 degrees with pain and spasticity, 
again localized to the right paraspinal column in the lumbar 
level.  Right lateral rotation is measured 0 to 25 degrees 
without significant increase in pain.  The veteran reported 
that repeated bending of more than three to four repetitions 
increases pain considerably and requires him to assume the 
sitting position until the pain and spasticity are relieved, 
which usually takes less than 30 minutes.  No significant 
muscular weakness was noted, and spinal contour was 
preserved.  There were no postural abnormalities or fixed 
deformities noted.  Neurological examination revealed no 
neurologic symptoms and was essentially negative with 
negative straight leg raises bilaterally.  Deep tendon 
reflexes were plus three at the knee and ankle.  No motor 
atrophy was noted.  The veteran also had no problems with 
bowel dysfunction or incontinence.  There was no history of 
fractures.  The examiner noted that although x-rays 
demonstrated disc disease, no specific disc symptoms could be 
elicited at that time.  He noted that the veteran had one 
episode in the last year requiring attention from a physician 
and three to four days of bed rest as a result.  Symptoms 
currently were resolved.  X-rays indicated degenerative disc 
disease at L4-L5 and L5-S1, as previously noted on the last 
examination.  There also were mild to moderate facet 
arthropathies present throughout the lumbar and lower 
thoracic spine.  No evidence of previous fracture was noted.  

The final diagnoses were chronic lower back pain secondary to 
degenerative facet changes in the lumbar and lower thoracic 
spine, as well as degenerative disc changes noted most 
prominently at L4-L5 and L5-S1 without overt neurological 
signs at the present time.

As noted, for the period prior to September 26, 2003, the 
veteran was rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, DC's 5295-5292 (2003).  In order to receive a 40 
percent rating under DC 5295, the evidence must show severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic change, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  DC 5295 (2003).  In order to receive a 40 
percent rating under DC 5292, the evidence must show severe 
limitation of motion of the lumbar spine.  DC 5292 (2003).

The medical evidence prior to September 26, 2003 shows a 
diagnosis of osteoarthritis with degenerative changes in 
December 2002.  In August 2003, an MRI of the lumbar spine 
shows multi-level disc collapse and lumbar spondylosis.  A 
May 2003 VA examination report shows limitation of forward 
motion 0 to 50 degrees, out of 90 degrees.  Although there 
are no findings of severe listing of the spine, positive 
Goldthwaite's sign, or abnormal mobility on forced motion, 
and lateral motion was not tested, the Board resolves all 
doubt in the veteran's favor and finds that the above medical 
findings are enough to show severe lumbosacral strain.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Under DC 5295, 
severe lumbosacral strain warrants a 40 percent rating.  DC 
5295 (2003).  This is the highest rating the veteran can 
receive under this Diagnostic Code.

However, the veteran's lumbar spine disability prior to 
September 26, 2003 does not rise to the level of a 40 percent 
rating under DC 5292 for severe limitation of motion of the 
lumbar spine.  In May 2003, the veteran's forward flexion in 
active and passive range of motion was 0-50 out of 90 
degrees; and on backward extension, he had a range of motion 
of 20 out of 35 degrees with pain.  While, the medical 
evidence shows definite limitation of motion of the lumbar 
spine, the level of disability more nearly approximates the 
criteria for moderate, rather than severe limitation of 
motion.  See 38 C.F.R. § 4.7; DC 5292 (2003).  

The veteran also cannot receive a higher rating under any of 
the other applicable Diagnostic Codes, which were in effect 
prior to September 26, 2003.  

A rating higher than 40 percent under DC 5293 for 
intervertebral disc syndrome is not warranted, as the May 
2003 VA examination report shows that periods of flare-ups 
lasted for two days and occurred once every one to two 
months.  In order to receive a 60 percent rating under DC 
5293, the evidence must show incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  DC 5293 (2003).  

The veteran also is not entitled to a separate rating for 
neurological symptoms.  In May 2003, the veteran complained 
of pain radiating to the legs and knees, but he denied 
numbness.  Moreover, the neurological examination showed 
superficial sensation to light touch, and that pain 
temperature were adequate.  The veteran also had deep 
sensation to vibration and sense of position, as well as 
adequate proprioception.  There were superficial reflexes 
versus adequate cutaneal, abdominal, cremasteric, and 
plantar, no Babinski, and deep tendon reflexes were 
symmetrical and 2+ in all four extremities.  Biceps, triceps, 
patellar, and Achilles also were explored and there was no 
sustained clonus.  Lasegue's sign was negative. 

Additionally, the veteran's lumbar spine disability does not 
warrant a rating higher than 40 percent under the new rating 
criteria.  In order to receive a 50 percent rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, there must be unfavorable ankylosis of the entire 
thoracolumbar spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by the residuals of injury or 
disease.  

Although the evidence shows that the veteran has limitation 
of motion of the lumbar spine, there are no medical findings 
of ankylosis.  As noted unfavorable ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in extension 
or flexion, resulting in various medical problems.  See 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2004).  Thus, a rating higher than 40 
percent under DC 5237 for lumbosacral strain is not 
warranted.  See DC 5237 (2004).

A separate evaluation for neurological abnormalities also is 
not applicable under the current criteria for rating the 
lumbar spine.  Although the veteran had complaints of some 
pain radiating to the legs in March 2004, VA examination 
reports in March 2004 and January 2005 show negative 
neurological examinations of the lower extremities and no 
sciatic radiation.  

The veteran's present symptoms also do not warrant a rating 
higher than 40 percent under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  In March 2004, the veteran indicated that he had 
occasional flare ups and that his last exacerbation in 
January 2004 lasted 3 to 4 days.  In January 2005, the 
veteran reported flare-ups in the morning requiring bed rest 
usually for less than 24 hours.  As the veteran has not 
required bed rest for at least six weeks in the past year, a 
rating higher than 40 percent for intervertebral disc 
syndrome does not apply.  See DC 5243 (2004).

The Board also has considered whether a separate compensable 
evaluation may be made for limitation of motion of the lumbar 
spine due to degenerative arthritis under DC 5003.  Although 
the evidence shows osteoarthritis with degenerative changes 
in the lumbar spine and multi-level disc collapse, a separate 
rating for limitation of motion is not applicable.  
Evaluations for distinct disabilities resulting from the same 
injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  However, 
limitation of motion of the lumbar spine due to lumbar strain 
has been considered and compensated under the 40 percent 
evaluation already assigned under DC 5295 (2003).  To assign 
a separate evaluation for limitation of the motion of the 
lumbar spine as attributable to degenerative arthritis is 
similarly not permitted under the criteria.  See 38 C.F.R. §§ 
4.14 and 4.71a, DC 5003 and following notes.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board notes that the medical 
evidence shows painful motion of the lumbosacral spine, which 
is an important factor in assessing the level of disability 
involving any form of arthritis.  See 38 C.F.R. § 4.59.  The 
medical evidence also shows complaints of flare-ups with 
repetitive use of the lumbar spine requiring some bed rest, 
difficulty bathing, dressing, and using the toilet, as well 
as objective evidence of limitation of motion and pain 
unrelievable by surgery.  The veteran's present level of 
disability, however, including functional loss due to pain, 
is contemplated by the 40 percent rating assigned under DC 
5295 (2003) throughout the appeal period.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  In March 2004, the veteran was 
reported to be fully retired.  However, the record does not 
show that he is not working due to his lumbar spine 
disability.  He also was noted to only require short periods 
of rest after exacerbations.  In sum, the evidence does not 
rise to the level of marked interference with employment, or 
frequent periods of hospitalization.  Thus, this case does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b).

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 40 
percent rating, but no higher, under the old criteria for 
severe lumbosacral strain.  See 38 C.F.R. §§ 4.7, 4.71a, DC 
5295 (2003).  Thus, to this extent, the veteran's claim for 
an increased rating is granted.  


ORDER

Entitlement to an increased rating of 40 percent, but no 
higher, is granted for lumbar strain with degenerative 
changes, subject to the rules and payment of monetary 
benefits.


	                     
______________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


